DETAILED ACTION
Introduction
1.	This office action is in response to Applicant’s submission filed July 27, 2022.  Claims 1-20 are pending in the application.  As such, Claims 1-20 have been examined.

Notice of Pre-AIA  or AIA  Status
2.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
3. 	Applicant’s arguments and amendments in the Amendment filed July 27, 2022 (herein “Amendment”) with respect to rejections of Claims 1-20 under 35 U.S.C. 103 have been fully considered, but are moot in view of the new ground of rejection based on U.S. Patent App. Pub. No. 20190228763 (Czarnowski et al.).
	With regard to the arguments that Rivoli in view of Bae does not teach or suggest “extracting entities from the voice command comprising a recipe descriptor,” please note Rivoli is cited as describing extracting entities such as a recipe descriptor from a user input (not necessarily audio), and Bae is cited as describing extracting words from audio input.  Accordingly, the combination of Rivoli in view of Bae renders obvious “extracting entities from the voice command comprising a recipe descriptor.”

Claim Rejections - 35 USC § 103
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claims 1, 5-6, 9-11, 15-16, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent App. Pub. No. 20190188775 (Rivoli et al, hereinafter “Rivoli”) in view of U.S. Patent App. Pub. No. 20140082501 (Bae et al, hereinafter “Bae”) and U.S. Patent App. Pub. No. 20190228763 (Czarnowski et al., hereinafter “Czar”).
	With regard to Claim 1, Rivoli describes:
A system comprising:
one or more processors; (Paragraph 62, processor module 512) and
one or more non-transitory computer-readable media storing computing instructions (Paragraph 66, memory 514) that, when executed on the one or more processors, cause the one or more processors to perform functions comprising:
receiving a [[voice]] command from a user; (Paragraph 67, obtain a first recipe identifier identified in a request from a first customer)
extracting entities from the [[voice]] command comprising a recipe descriptor; (Paragraph 67, obtain a first recipe identifier identified in a request from a first customer)
transforming the [[voice]] command, [[using a natural language understanding and rules execution engine,]] into (a) a second intent of the user to add recipe ingredients to a cart and (b) the recipe descriptor; (Paragraph 67, obtain a first recipe identifier identified in a request from a first customer, generate a virtual shopping cart comprising a set of unique product identifiers configured to be applied by the point-of-sale system in purchasing for the first customer products specific to each of the set of unique product identifiers)
upon detection of the intent of the user to add the recipe ingredients to the cart, determining a matching recipe from a set of ingested recipes based on the recipe descriptor; (Paragraph 67, obtain a first recipe identifier identified in a request from a first customer.)
determining items and quantities associated with the items that correspond to a set of ingredients included in the matching recipe using a quantity inference algorithm; (Paragraph 67 describes generating a virtual shopping cart comprising a set of unique product identifiers configured to be applied by the point-of-sale system in purchasing for the first customer products specific to each of the set of unique product identifiers. Paragraph 32 describes that the system determines a number and/or a quantity the customer would want based on the recipe.) and
automatically adding all of the items and the quantities associated with the items to the cart.  (Paragraph 67, cause the point-of-sale system to purchase the products corresponding to the set of unique product identifiers.)
Rivoli does not explicitly describe:
“receiving a voice command from a user; 
classifying a first intent of a query in the voice command; and
transforming the voice command, using a natural language understanding and rules execution engine.”  
However, Bae describes:
“receiving a voice command from a user; (Paragraph 102, voice commands are received through microphone 143) and
transforming the voice command, using a natural language understanding and rules execution engine.” (Paragraph 108 describes that the voice command is analyzed using natural language-based speech processing in control unit 170 including rule execution module 175.)  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the voice commands as described by Bae into the system of Rivoli to improve the user-specific usability, as described in paragraph 405 of Bae.
Rivoli in view of Bae does not teach or suggest “classifying a first intent of a query in the voice command.”  However, paragraph 27 of Czar describes an NLP device that determines an intent of a query in a voice command.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the intent determination as described by Czar into the system of Rivoli in view of Bae to improve understanding the user command, as described in paragraph 26 of Czar.
With regard to Claim 5, Rivoli describes “determining the set of ingredients for the matching recipe based on respective tuples for the matching recipe.”  (Paragraph 30 describes that each recipe is identified by a recipe identifier connected to the corresponding data structure.)
With regard to Claim 6, Rivoli describes “determining respective available items in an item catalog that correspond to each item stored in the respective tuples using a search engine; (Paragraph 17 describes that the device determines what products are available for the user to purchase.) and
the quantity inference algorithm uses the respective available items to determine a respective closest quantity for the each item.”  (Paragraph 53 describes that the control circuit typically applies a constraint that the retailer have at least one of the potential product in inventory and/or have a threshold quantity of the product available for sale to be selected as a product to fulfill an ingredient of the requested recipe.)
With regard to Claim 9, Rivoli describes “calculating a closest quantity of an item of the items for the matching recipe using the quantity inference algorithm based on one or more available items in an item catalog.”  (Paragraph 53 describes that the control circuit typically applies a constraint that the retailer have at least one of the potential product in inventory and/or have a threshold quantity of the product available for sale to be selected as a product to fulfill an ingredient of the requested recipe.)
With regard to Claim 10, Rivoli does not explicitly describe “using pattern templates in the natural language understanding and rules execution engine to decipher the intent of the user and the recipe descriptor from the voice command.”
However, paragraph 139 of Bae describes templates (e.g. “subway”) that the input voice commands are compared to so as to determine actions to be taken.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the voice command templates as described by Bae into the system of Rivoli to improve the user-specific usability, as described in paragraph 405 of Bae.
With regard to Claim 11, Rivoli describes:
“A method being implemented via execution of computing instructions configured to run at one or more processors (Paragraph 62, processor module 512) and stored at one or more non-transitory computer-readable media (Paragraph 66, memory 514), the method comprising:
receiving a [[voice]] command from a user; (Paragraph 67, obtain a first recipe identifier identified in a request from a first customer)
extracting entities from the [[voice]] command comprising a recipe descriptor; (Paragraph 67, obtain a first recipe identifier identified in a request from a first customer)
transforming the [[voice]] command, [[using a natural language understanding and rules execution engine,]] into (a) an intent of the user to add recipe ingredients to a cart and (b) a recipe descriptor; (Paragraph 67, obtain a first recipe identifier identified in a request from a first customer, generate a virtual shopping cart comprising a set of unique product identifiers configured to be applied by the point-of-sale system in purchasing for the first customer products specific to each of the set of unique product identifiers)
upon detection of the intent of the user to add the recipe ingredients to the cart, determining a matching recipe from a set of ingested recipes based on the recipe descriptor; (Paragraph 67, obtain a first recipe identifier identified in a request from a first customer.)
determining items and quantities associated with the items that correspond to a set of ingredients included in the matching recipe using a quantity inference algorithm; (Paragraph 67, generate a virtual shopping cart comprising a set of unique product identifiers configured to be applied by the point-of-sale system in purchasing for the first customer products specific to each of the set of unique product identifiers. Paragraph 32 describes that the system determines a number and/or a quantity the customer would want based on the recipe.) and
automatically adding all of the items and the quantities associated with the items to the cart. (Paragraph 67, cause the point-of-sale system to purchase the products corresponding to the set of unique product identifiers.)
Rivoli does not explicitly describe:
“receiving a voice command from a user;
classifying a first intent of a query in the voice command; and
transforming the voice command, using a natural language understanding and rules execution engine.”  
However, Bae describes:
“receiving a voice command from a user; (Paragraph 102, voice commands are received through microphone 143) and
transforming the voice command, using a natural language understanding and rules execution engine.” (Paragraph 108 describes that the voice command is analyzed using natural language-based speech processing in control unit 170 including rule execution module 175.)  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the voice commands as described by Bae into the system of Rivoli to improve the user-specific usability, as described in paragraph 405 of Bae.
Rivoli in view of Bae does not teach or suggest “classifying a first intent of a query in the voice command.”  However, paragraph 27 of Czar describes an NLP device that determines an intent of a query in a voice command.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the intent determination as described by Czar into the system of Rivoli in view of Bae to improve understanding the user command, as described in paragraph 26 of Czar.
With regard to Claim 15, Rivoli describes “determining the set of ingredients for the matching recipe based on respective tuples for the matching recipe.”  (Paragraph 30 describes that each recipe is identified by a recipe identifier connected to the corresponding data structure.)
With regard to Claim 16, Rivoli describes “determining respective available items in an item catalog that correspond to each item stored in the respective tuples using a search engine; (Paragraph 17 describes that the device determines what products are available for the user to purchase.) and
the quantity inference algorithm uses the respective available items to determine a respective closest quantity for the each item.”  (Paragraph 53 describes that the control circuit typically applies a constraint that the retailer have at least one of the potential product in inventory and/or have a threshold quantity of the product available for sale to be selected as a product to fulfill an ingredient of the requested recipe.)
With regard to Claim 19, Rivoli describes “calculating a closest quantity of an item of the items for the matching recipe using the quantity inference algorithm based on one or more available items in an item catalog.”  (Paragraph 53 describes that the control circuit typically applies a constraint that the retailer have at least one of the potential product in inventory and/or have a threshold quantity of the product available for sale to be selected as a product to fulfill an ingredient of the requested recipe.)
With regard to Claim 20, Rivoli does not explicitly describe “using pattern templates in the natural language understanding and rules execution engine to decipher the second intent of the user and the recipe descriptor from the voice command.”
However, paragraph 139 of Bae describes templates (e.g. “subway”) that the input voice commands are compared to so as to determine actions to be taken.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the voice command templates as described by Bae into the system of Rivoli to improve the user-specific usability, as described in paragraph 405 of Bae.

6.	Claims 2, 4, 12 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Rivoli in view of Bae and Czar and further in view of U.S. Patent App. Pub. No. 20180060733 (Beller et al, hereinafter “Beller”).
With regard to Claim 2, Rivoli describes “wherein the computing instructions when executed on the one or more processors, further cause the one or more processors to perform additional functions comprising, before receiving the voice command from the user:
pre-processing a plurality of recipes, wherein the pre-processing comprises, for each recipe of the plurality of recipes: (The recipes are preprocessed to form the data structure shown in Figure 2 as described in paragraphs 25-27.)
retrieving a respective textual description for the each recipe, wherein the respective textual description comprises a respective title of the each recipe and respective recipe ingredients of the each recipe; (Figure 2, title is 202a, ingredients are 206a etc.  Paragraph 24 describe that the control circuit accesses (retrieves) the recipe data structure, and this the entities and attributes described in paragraphs 25-27.)
extracting respective tuples from the respective textual description [[using a machine learning model, as trained]], wherein the respective tuples represent the respective recipe ingredients for the each recipe; (tuples are lists of elements, Figure 2 shows the list of ingredients 206a, …)
generating a respective mapping from the recipe title to the respective tuples of the each recipe; (Figure 2 shows the mapping of the title with the ingredients. Paragraphs 22 and 23 describe how the control circuit creates this mapping.) and
storing the respective mapping for the each recipe in an ingested recipe database, wherein the set of ingested recipes comprises the plurality of recipes.”  (Paragraph 18 describes that each data structure 200 for each recipe is stored in recipe database 104.)
Rivoli in view of Bae and Czar does not describe “extracting respective tuples from the respective textual description using a machine learning model, as trained.”
However, paragraph 33 of Beller describes extracting tuples (and “triples” which are defined as 3-tuples) from input text using a trained machine learning model.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the tuple extraction as described by Beller into the system of Rivoli in view of Bae and Czar to improve the accuracy of the extracted tuples, as described in paragraph 24 of Beller.
With regard to Claim 4, Rivoli describes “each of the respective tuples comprises an item, a size, a quantity, and a unit of a respective one of the respective recipe ingredients of the each recipe.”  (Paragraphs 18 and 21 describe that the size/quantity of each ingredient is stored in database 104.)
With regard to Claim 12, Rivoli describes “before receiving the voice command from the user:
pre-processing a plurality of recipes, wherein the pre-processing comprises, for each recipe of the plurality of recipes: (The recipes are preprocessed to form the data structure shown in Figure 2 as described in paragraphs 25-27.)
retrieving a respective textual description for the each recipe, wherein the respective textual description comprises a respective title of the each recipe and respective recipe ingredients of the each recipe; (Figure 2, title is 202a, ingredients are 206a etc.  Paragraph 24 describe that the control circuit accesses (retrieves) the recipe data structure, and this the entities and attributes described in paragraphs 25-27.)
extracting respective tuples from the respective textual description [[using a machine learning model, as trained]], wherein the respective tuples represent the respective recipe ingredients for the each recipe; (tuples are lists of elements, Figure 2 shows the list of ingredients 206a, …)
generating a respective mapping from the recipe title to the respective tuples of the each recipe; (Figure 2 shows the mapping of the title with the ingredients. Paragraphs 22 and 23 describe how the control circuit creates this mapping.) and
storing the respective mapping for the each recipe in an ingested recipe database, wherein the set of ingested recipes comprises the plurality of recipes.”  (Paragraph 18 describes that each data structure 200 for each recipe is stored in recipe database 104.)
Rivoli in view of Bae and Czar does not describe “extracting respective tuples from the respective textual description using a machine learning model, as trained.”
However, paragraph 33 of Beller describes extracting tuples (and “triples” which are defined as 3-tuples) from input text using a trained machine learning model.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the tuple extraction as described by Beller into the system of Rivoli in view of Bae and Czar to improve the accuracy of the extracted tuples, as described in paragraph 24 of Beller.
With regard to Claim 14, Rivoli describes “each of the respective tuples comprises an item, a size, a quantity, and a unit of a respective one of the respective recipe ingredients of the each recipe.”  (Paragraphs 18 and 21 describe that the size/quantity of each ingredient is stored in database 104.)

7.	Claims 3 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Rivoli in view of Bae and Czar and further in view of U.S. Patent App. Pub. No. 20210232768 (Ling et al, hereinafter “Ling”).
With regard to Claims 3 and 13, Rivoli in view of Bae and Czar does not explicitly describe:
“the machine learning model includes a name entity recognition (NER) model with a Bi- LSTM CRF, wherein the Bi-LSTM CRF is a recurrent neural network comprising a combination of a long short-term memory (LSTM) and a conditional random field (CRF).”
However, paragraph 63 of Ling describes that a named entity recognition task is performed using a bidirectional LSTM-CRF.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the bidirectional LSTM-CRF as described by Ling into the system of Rivoli in view of Bae and Czar to allow using the lexicon embedding and extra tagging embedding information, as described in paragraph 82 of Ling.

8.	Claims 7 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Rivoli in view of Bae and Czar and further in view of U.S. Patent App. Pub. No. 20170124147 (Bodziony et al, hereinafter “Bodziony”).
With regard to Claims 7 and 17, Rivoli in view of Bae and Czar does not explicitly describe:
“determining the matching recipe from the set of ingested recipes further comprises: using a fuzzy matching algorithm with a damerau-levenshtein distance.”
However, paragraph 20 of Bodziony describes a fuzzy searching algorithm, and paragraph 42 indicates that the fuzzy searching algorithm may include a damerau-levenshtein distance.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the fuzzy matching algorithm with a damerau-levenshtein distance as described by Bodziony into the system of Rivoli in view of Bae and Czar because the Damerau-Levenshtein-Metric is easy to calculate, as described in paragraph 44 of Bodziony.
9.	Claims 8 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Rivoli in view of Bae, Czar, and Bodziony and further in view of U.S. Patent App. Pub. No. 20210224488 (Arya et al, hereinafter “Arya”).
With regard to Claims 8 and 18, paragraph 18 of Rivoli describes “the [[fuzzy matching]] algorithm matches the matching recipe to the set of ingested recipes, as indexed.”  Paragraph 18 describes recipe database 104, from which a recipe is retrieved when a request is made by a customer.
Rivoli in view of Bae, Czar, and Bodziony does not explicitly describe:
“the fuzzy matching algorithm uses elastic search to index the set of ingested recipes.”
However, paragraph 19 of Arya describes elastic fuzzy searching.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the elastic search indexing as described by Arya into the system of Rivoli in view of Bae, Czar, and Bodziony to simplify the complexity and reduce system costs, as described in paragraph 19 of Arya.

Conclusion
10.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
U.S. Patent App. Pub. No. 20200227030 (Tan et al.) describes a device that also determines an intent from an NLP input.
11.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWARD TRACY whose telephone number is (571)272-8332. The examiner can normally be reached Monday-Friday 9 AM- 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhavesh Mehta can be reached on 571-272-7453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/EDWARD TRACY JR./Examiner, Art Unit 2656                                                                                                                                                                                                        
/BHAVESH M MEHTA/Supervisory Patent Examiner, Art Unit 2656